Exhibit 10.19

EXECUTION COPY

MANAGEMENT STOCKHOLDERS’ AGREEMENT

This MANAGEMENT STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of
December 19, 2006, is by and among Aleris International, Inc. (“Aleris”), Aurora
Acquisition Holdings, Inc. (the “Parent”, and together with Aleris, the
“Company”), the Majority Stockholder (as defined below) and the individuals
listed on Schedule A attached hereto (each, a “Management Stockholder”).

WHEREAS, the Management Stockholder may become the owner of shares of common
stock of the Company, $0.01 par value per share (“Common Stock”) and/or may be
granted options to purchase Common Stock (the “Options”), pursuant to Aurora
Acquisition Holdings, Inc. Management Equity Incentive Plan (the “Plan”); and

WHEREAS, as a condition to the issuance of any shares of Common Stock by the
Company to the Management Stockholder, the Management Stockholder is required to
execute this Agreement; and

WHEREAS, the Management Stockholder, the Majority Stockholder and the Company
desire to enter into this Agreement and to have this Agreement apply to any
shares of Common Stock acquired by the Management Stockholder from whatever
source, now or in the future (in the aggregate, the “Shares”).

NOW THEREFORE, in consideration of the premises hereinafter set forth, and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows.

1. Investment. The Management Stockholder represents that the Shares are being
acquired for investment and not with a view toward the distribution thereof.

2. Issuance of Shares. The Management Stockholder acknowledges and agrees that
the certificate for the Shares shall bear the following legends (except that the
second paragraph of this legend shall not be required after the Shares have been
registered and except that the first paragraph of this legend shall not be
required after the termination of this Agreement):

 

The shares represented by this certificate are subject to the terms and
conditions of a Management Stockholders’ Agreement dated as of December 19, 2006
and may not be sold, transferred, hypothecated, assigned or encumbered, except
as may be permitted by the aforesaid Agreement. A copy of the Management
Stockholders’ Agreement may be obtained from the Secretary of the Company.

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933. The shares have been acquired for investment and may not
be sold, transferred, pledged or hypothecated in the absence of an effective
registration statement for the shares under the Securities Act of 1933 or an
opinion of counsel for the Company that registration is not required under said
Act.



--------------------------------------------------------------------------------

Upon the termination of this Agreement, or upon registration of the Shares under
the Securities Act of 1933 (the “Securities Act”), the Management Stockholder
shall have the right to exchange any Shares containing the above legend (i) in
the case of the registration of the Shares, for Shares legended only with the
first paragraph described above and (ii) in the case of the termination of this
Agreement, for Shares legended only with the second paragraph described above.

3. Transfer of Shares; Call Rights.

(a) Transfer Restrictions. The Management Stockholder agrees that he or she will
not cause or permit the Shares or his or her interest in the Shares to be sold,
transferred, hypothecated, assigned or encumbered except as expressly permitted
by this Section 3; provided, however, that the Shares or any such interest may
be Transferred (i) on the Management Stockholder’s death by bequest or
inheritance to the Management Stockholder’s executors, administrators,
testamentary trustees, legatees or beneficiaries, (ii) subject to the prior
written approval by the Board of Directors of the Parent (the “Board”) and
compliance with all applicable tax, securities and other laws, any trust or
custodianship created by the Participant, the beneficiaries of which may include
only the Participant, the Participant’s spouse or the Participant’s lineal
descendants, and (iii) in accordance with Section 4 of this Agreement, subject
in any such case to the agreement by each Transferee (other than the Company or
as otherwise permitted by the Company) in writing to be bound by the terms of
this Agreement as if such Transferee had been an original signatory hereto and
provided in any such case that no such Transfer that would cause the Company to
be required to register the Common Stock under Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), shall be permitted.

(b) Call Rights.

(i) The Company (or its designated assignee) shall have the right, during the
ninety-day period following the later to occur of (x) the termination of the
Management Stockholder’s employment for any reason and (y) the date on which the
Management Stockholder or Transferee has held the Shares most recently acquired
to be sold pursuant to this Section 3(b) for at least six (6) months, to
purchase from the Management Stockholder or the Management Stockholder’s
Transferee, and upon the exercise of such right the Management Stockholder or
such Transferee shall sell to the Company (or its designated assignee), all or
any portion of the Shares acquired by the Management Stockholder or Transferee
on the exercise of Options and held by the Management Stockholder or Transferee
as of the date as of which such right is exercised at a per Share price equal to
the Fair Market Value (as defined in the Plan) of a share of Common Stock
determined as of the date as of which such right is exercised. The Company (or
its designated assignee) shall exercise such right by delivering to the
Management Stockholder or Transferee, as applicable, a written notice specifying
its intent to purchase Shares held by the Management Stockholder or Transferee
(the “Call Notice”), the date as of which such right is to be exercised and the
number of Shares to be purchased. Such purchase and sale shall occur on such
date as the Company (or its designated

 

2



--------------------------------------------------------------------------------

assignee) shall specify which date shall not be later than ninety (90) days
after the fiscal quarter-end immediately following the date as of which the
Company’s right is exercised; provided that the Company may delay any such
payment in the event such payment will result in the violation of the terms or
provisions of, or result in a default or event of default under, any guarantee,
financing or security agreement or document entered into by the Company or any
of its Affiliates and in effect on such date (hereinafter a “Financing
Agreement”). In the event the payment of the purchase price is delayed as a
result of a restriction imposed by a Financing Agreement as provided above, such
payment shall be made without the application of further conditions or
impediments as soon as practicable after the payment of such purchase price
would no longer result in the violation of the terms or provisions of, or result
in a default or event of default under, any Financing Agreement, and such
payment shall equal the amount that would have been paid to the Management
Stockholder or Transferee if no delay had occurred plus interest for the period
from the date on which the purchase price would have been paid but for the delay
in payment provided herein to the date on which such payment is made (the “Delay
Period”), calculated at an annual rate equal to the average annual prime rate
charged during the Delay Period by a nationally recognized bank designated by
the Board. Notwithstanding the foregoing, if the delayed payment is not made
within two (2) years after the date on which the Company issues the Call Notice,
the exercise of the call right pursuant to the Call Notice shall be null and
void, and the Shares specified in such Call Notice shall no longer be subject to
this Section 3(b).

(ii) In the event that the Management Stockholder or Transferee disagrees with
the Company’s determination of the Fair Market Value of a Share, the Management
Stockholder or Transferee shall have the right to require the Company to seek an
appraisal to determine the Fair Market Value of a Share in lieu of the Board
determination (an “Outside Appraisal”). Any such Outside Appraisal shall be made
by a qualified person, which can be an accounting firm or investment banking
firm or similar firm (an “Appraiser”), having substantial experience in the
valuation of similar enterprises in the United States. The Company and the
Management Stockholder or Transferee shall mutually agree upon such Appraiser
within 30 days of the Call Notice. The Management Stockholder or Transferee and
the Company shall each bear 50% of the fees and expenses of the Appraiser;
provided, that in the event the Appraiser’s determination of Fair Market Value
of a Share is higher than the Company’s determination of Fair Market Value of a
Share by more than 10% of the Company’s determination of Fair Market Value of a
Share, the Company shall bear 100% of the fees and expenses of the Appraiser.
The Company will have thirty (30) days following the conclusion of the Outside
Appraisal to exercise its call right on the Shares of Common Stock originally
designated in the Call Notice, using the Fair Market Value determined in the
Outside Appraisal, subject in all cases to the Company’s right to delay payment
in accordance with the provisions of Section 3(b)(i).

(c) If the Board receives the advice of counsel selected by the Company and
reasonably acceptable to the Management Stockholder or any Transferee that the
inclusion of the call right described in this Section 3 would result in the
Option or Shares becoming subject to Section 409A of the Code, the Board shall
have the right to make such modifications or amendments to this Section 3 as the
Board determines are reasonably necessary to avoid the application of
Section 409A of the Code without the consent of the Management Stockholder or
any Transferee. In making any such amendments or modifications, the Board shall
take all steps to put the parties in substantially same economic position as
they would have been in had such

 

3



--------------------------------------------------------------------------------

modifications or amendments not been made, to the extent reasonably practical.
The Management Stockholder and any Transferee hereby stipulate that Cleary
Gottlieb Steen & Hamilton LLP is acceptable counsel for purposes of this
Section 3(c).

4. Certain Rights.

(a) Drag Along Rights. If the Majority Stockholder desires to sell all or
substantially all of its shares of Common Stock or a portion of its shares of
Common Stock representing Control of the Company, in either case to a good faith
independent purchaser (a “Purchaser”) (other than any other investment
partnership, limited liability company or other entity established for
investment purposes and controlled by one or more of the members or the
principals of the Majority Stockholder or any of its affiliates and other than
any employees of the Majority Stockholder hereinafter referred to as a
“Permitted Transferee”) and said Purchaser desires to acquire all or
substantially all of the issued and outstanding shares of Common Stock (or all
or substantially all of the assets of the Company) upon such terms and
conditions as agreed to with the Majority Stockholder, the Management
Stockholder or his or her Transferee agrees to sell all of his or her Shares to
said Purchaser (or to vote all of his or her Shares in favor of any merger or
other transaction which would effect a sale of such shares of Common Stock or
assets of the Company) at the same price per share of Common Stock and pursuant
to the same terms and conditions with respect to payment for the shares of
Common Stock as agreed to by the Majority Stockholder. In such case, the
Majority Stockholder shall give written notice of such sale to the Management
Stockholder or his or her Transferee at least fifteen (15) business days prior
to the consummation of such sale, setting forth (i) the consideration to be
received by the holders of shares of Common Stock, (ii) the identity of the
Purchaser, (iii) any other material items and conditions of the proposed
transfer and (iv) the date of the proposed transfer. In no event, however, shall
the Management Stockholder or his or her Transferee be required to make any
representations regarding the Company or the other selling stockholders, and
(x) neither the Management Stockholder nor his or her Transferee shall have any
liability with respect to representations of any other stockholder with respect
to such other stockholders’ interest in the Company, the authority of such other
stockholders to effect such transaction, the enforceability of such other
stockholders’ obligations thereunder and other representations and covenants
particular to such other stockholders, and (y) the maximum potential liability
for any indemnities of the Management Stockholder and his or her Transferee(s)
shall be limited to the lesser of (i) his, her or its pro rata portion (based
upon his, her or its share of aggregate proceeds received in the sale) of the
indemnity obligations or (ii) the amount of the aggregate proceeds received by
him, her or it, including any amounts held in escrow for the purposes of
securing indemnification claims and any amounts that may be set off by future
payments. The Majority Stockholder and the Management Stockholder or his or her
Transferee who exercises similar drag-along rights shall be responsible for his
or her proportionate share of the costs of the proposed Transfer to the extent
not paid or reimbursed by the proposed Purchaser or the Company. For purposes of
this Section 4(a), “Control of the Company” shall mean the sale or disposition
in a single transaction or a series of related transactions of at least fifty
percent (50)% of the issued and outstanding shares of Common Stock or securities
representing at least fifty percent (50)% of the voting power of the Company.

 

4



--------------------------------------------------------------------------------

(b) Tag Along Rights.

(i) Subject to paragraph (iv) of this Section 4(b), if the Majority Stockholder
or its Permitted Transferee proposes to transfer any of its shares of Common
Stock to a Purchaser (other than a Permitted Transferee), then the Majority
Stockholder or his or her Transferee (hereinafter referred to as a “Selling
Stockholder”) shall give written notice of such proposed transfer to the
Management Stockholder or his or her Transferee (the “Selling Stockholder’s
Notice”) at least thirty (30) days prior to the consummation of such proposed
transfer, and shall provide notice to all other stockholders of the Company to
whom the Majority Stockholder has granted similar “tag-along” rights (such
stockholders together with the Management Stockholder or his or her Transferee,
referred to herein as the “Other Stockholders”) setting forth the proposed
material terms and conditions of such Transfer (including price per Share).

(ii) The Management Stockholder or his or her Transferee shall have the right to
elect, by delivery of written notice to the Majority Stockholder within fifteen
(15) days from delivery of the Selling Stockholder’s Notice, to sell to the
proposed transferee a number of its shares of Common Stock, not to exceed
(a) the number of shares of Common Stock held by such Management Stockholder or
his or her Transferee multiplied by (b) a fraction, the numerator of which is
aggregate number of the Majority Stockholder’s shares of Common Stock proposed
to be transferred, and the denominator of which is the aggregate number of
shares of Common Stock held by the Majority Stockholder, on substantially the
same terms and conditions (including price per share of Common Stock) as the
Majority Stockholder. In the event that the transferee does not wish to acquire
all of the shares offered by the Management Stockholder or his or her
Transferee, the number of shares of Common Stock to be purchased by such
transferee shall be allocated pro rata among the Majority Stockholders and the
Other Stockholders in accordance with the number of shares of Common Stock that
each such stockholder elected to transfer to the transferee. If any Other
Stockholder has not delivered written notice of its intent to participate in the
Transfer by the end of the fifteen (15th) Business Day following delivery of the
Tag-Along Notice, such Other Stockholder shall be deemed to have consented to
the Transfer.

(iii) Any transfer of Shares by the Management Stockholder or his or her
Transferee shall be at the same price per share of Common Stock and pursuant to
the same terms and conditions with respect to payment for the shares of Common
Stock as agreed to by the Selling Stockholder, provided, that in order to be
entitled to exercise its tag-along rights pursuant to this Section 4(b), the
Management Stockholder or his or her Transferee must agree to make to the
proposed Purchaser, representations, warranties, covenants, indemnities and
agreements comparable to those made by the Selling Stockholder in connection
with the proposed transfer and agree to the same conditions to the proposed
transfer as the Selling Stockholder agrees, it being understood that all such
representations, warranties, covenants, indemnities and agreements shall be made
by the Selling Stockholder, the Management Stockholder or his or her Transferee
and any Other Stockholder exercising similar tag-along rights severally and not
jointly. The Selling Stockholder, the Management Stockholder and any Other
Stockholder who exercises similar tag-along rights shall be responsible for
their proportionate share of the costs of the proposed Transfer to the extent
not paid or reimbursed by the proposed Purchaser or the Company.

 

5



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary contained herein, the provisions
of this Section 4(b) shall not apply to any sale or transfer by the Majority
Stockholder of shares of Common Stock unless and until the Majority Stockholder,
after giving effect to the proposed sale or transfer, shall have sold or
transferred in the aggregate (other than to Permitted Transferees) shares of
Common Stock, representing 20.0% of shares of Common Stock owned by the Majority
Stockholder as of December 19, 2006 (without taking into account any shares of
Common Stock transferred to any employee of the Company on or before June 30,
2006).

5. Piggyback Registration Rights.

(a) Notice to Management Stockholder. If the Company determines that it will
file a registration statement under the Securities Act, other than a
registration statement on Form S-4 or Form S-8 or any successor form, for an
offering which includes shares of Common Stock held by the Majority Stockholder,
then the Company shall give prompt written notice to the Management Stockholder
or Transferee that such filing is expected to be made (but in no event less than
30 days nor more than 60 days in advance of filing such registration statement),
the jurisdiction or jurisdictions in which such offering is expected to be made,
and the underwriter or underwriters (if any) that the Company (or the person
requesting such registration) intends to designate for such offering. If the
Company, within 15 days after giving such notice, receives a written request for
registration of any Shares from the Management Stockholder or Transferee, then
the Company shall include in the same registration statement the number of
Shares to be sold by the Management Stockholder or Transferee as shall have been
specified in his or her request, except that the Management Stockholder or
Transferee shall not be permitted to register more than a Pro Rata Portion of
her Shares. The Company shall bear all costs of preparing and filing the
registration statement, and shall indemnify and hold harmless, to the extent
customary and reasonable, pursuant to indemnification and contribution
provisions to be entered into by the Company at the time of filing of the
registration statement, the seller of any shares of Common Stock covered by such
registration statement.

Notwithstanding anything herein to the contrary, the Company, on prior notice to
the participating Stockholder, may abandon its intention to file a registration
statement under this Section 5(a) at any time prior to such filing.

For purposes of Section 5 hereof, “Pro Rata Portion” shall mean a number equal
to the product of (x) the total number of Shares owned by the Management
Stockholder or Transferee and (y) a fraction, the numerator of which shall be
the total number of shares of Common Stock offered (for sale or registration, as
applicable) by the Majority Stockholder, and the denominator of which shall be
the total number of shares of Common Stock owned by the Majority Stockholder.

(b) Allocation. If the managing underwriter shall inform the Company in writing
that the number of shares of Common Stock requested to be included in such
registration exceeds the number which can be sold in (or during the time of)
such offering within a price range acceptable to the Majority Stockholder, then
the Company shall include in such registration such number of shares of Common
Stock which the Company is so advised can be sold in (or during the time of)
such offering. All holders of shares of Common Stock proposing to sell shares of
Common Stock shall share pro rata in the number of shares of Common Stock to be
excluded from such offering, such sharing to be based on the respective numbers
of shares of Common Stock as to which registration has been requested by such
holders.

 

6



--------------------------------------------------------------------------------

(c) Permitted Transfer. Notwithstanding anything to the contrary contained
herein, sales of Shares pursuant to a registration statement filed by the
Company may be made without compliance with any other provision of this
Agreement.

6. Termination. This Agreement shall terminate with respect to the Common Stock
immediately following the existence of a Public Market for the Common Stock
except that (i) the requirements contained in Section 2 hereof shall survive the
termination of this Agreement and (ii) during such period of time, if any, as
the Management Stockholder is precluded from selling such Shares pursuant to
Rule 144 of the Securities Act, no Transfer will require the Company to register
the Common Stock under Section 12(g) of the Exchange Act. For this purpose, a
“Public Market” for the Common Stock shall be deemed to exist if at least 20% of
the total outstanding Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act and trading regularly occurs in such Common Stock in, on or
through the facilities of securities exchanges and/or inter-dealer quotation
systems in the United States (within the meaning of Section 902(n) of the
Securities Act) or any designated offshore securities market (within the meaning
of Rule 902(a) of the Securities Act).

7. Distributions With Respect To Shares. As used herein, the term “Shares”
includes securities of any kind whatsoever distributed with respect to the
Common Stock acquired by the Management Stockholder or his or her Transferee
pursuant to the Plan or any such securities resulting from a stock split or
consolidation involving such Common Stock.

8. Amendment; Assignment. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by authorized representatives of the parties or, in the case
of a waiver, by an authorized representative of the party waiving compliance. No
such written instrument shall be effective unless it expressly recites that it
is intended to amend, supersede, cancel, renew or extend this Agreement or to
waive compliance with one or more of the terms hereof, as the case may be.
Except for the Management Stockholder’s right to assign his or her rights under
Section 3(a) or the Company’s right to assign its rights under Section 3(b), no
party to this Agreement may assign any of its rights or obligations under this
Agreement without the prior written consent of the other parties hereto.

9. “Majority Stockholder”. For purposes of this Agreement, the Majority
Stockholder shall mean, collectively, TPG Partners IV, L.P. and TPG Partners V,
L.P., collectively or individually as the context requires and their respective
affiliates.

10. Notices. Each notice and other communication hereunder shall be in writing
and shall be given and shall be deemed to have been duly given on the date it is
delivered in person, on the next business day if delivered by overnight mail or
other reputable overnight courier, or the third business day if sent by
registered mail, return receipt requested, to the parties as follows:

 

7



--------------------------------------------------------------------------------

If to the Management Stockholder, to his most recent address shown on records of
the Company or its Affiliate;

If to the Company:

Aleris International, Inc.

25825 Science Park Drive

Suite 400

Beachwood, Ohio 44122

Facsimile: 216-910-3650

Attn: General Counsel

with a copy to:

Robert J. Raymond

Cleary, Gottlieb, Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

If to the Parent:

Aurora Acquisition Holding, Inc.

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attention: General Counsel

with a copy to:

Robert J. Raymond

Cleary, Gottlieb, Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but each of which together
shall constitute one and the same document.

 

8



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
principles of conflicts of law.

13. Binding Effect. This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the heirs, personal representatives, successors and
permitted assigns of the parties hereto. Nothing expressed or referred to in
this Agreement is intended or shall be construed to give any person other than
the parties to this Agreement, or their respective heirs, personal
representatives, successors or assigns, any legal or equitable rights, remedy or
claim under or in respect of this Agreement or any provision contained herein.

14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof.

15. Severability. If any term, provision, covenant or restriction of this
Agreement, is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

16. Miscellaneous. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

*    *    *    *    *    *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

AURORA ACQUISITION HOLDINGS, INC. By:  

/s/ John E. Viola

  Name: John E. Viola   Title: Vice President and Treasurer ALERIS
INTERNATIONAL, INC. By:  

/s/ Michael D. Friday

  Name:   Title:

 

  1 of 2  

Management Stockholders’ Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

TPG PARTNERS IV, L.P. By:  

TPG GenPar IV, L.P.,

its general partner

By:  

TPG Advisors IV, Inc.,

its general partner

By:  

/s/ Clive D. Bode

  Name: Clive D. Bode   Title: Vice President TPG PARTNERS V, L.P. By:  

TPG GenPar V, L.P.,

its general partner

By:  

TPG Advisors V, Inc.,

its general partner

By:  

/s/ Clive D. Bode

  Name: Clive D. Bode   Title: Vice President

 

  2 of 2  

Management Stockholders’ Agreement

 



--------------------------------------------------------------------------------

SCHEDULE A

MANAGEMENT STOCKHOLDERS

 

By:  

/s/ Steven J. Demetriou

 

Name: Steven J. Demetriou

By:  

/s/ John J. Wasz

 

Name: John J. Wasz

By:  

/s/ Michael D. Friday

  Name: Michael D. Friday By:  

/s/ Christopher R. Clegg

 

Name: Christopher R. Clegg

By:  

/s/ Sean M. Stack

 

Name: Sean M. Stack

 

A-1